Exhibit 10.2




OWL ROCK CAPITAL CORPORATION
245 Park Avenue
New York, NY 10167


    
CONFIDENTIAL
May 18, 2017
Keane Group Holdings, LLC
Keane Frac, LP
KS Drilling, LLC
2121 Sage Park Road, Suite 370
Houston, Texas 77056
Attn: Greg Powell




Keane Group Holdings, LLC
$285,000,000 Senior Secured Term Loan Facility
Commitment Letter
Ladies and Gentlemen:
Keane Group, Holdings, LLC, a Delaware limited liability company (the “Lead
Borrower”), Keane Frac, LP, a Pennsylvania limited partnership (“Keane Frac”),
and KS Drilling, LLC, a Delaware limited liability company (“KS Drilling” and,
together with the Lead Borrower and Keane Frac, “you”), have advised Owl Rock
Capital Corporation (“Owl Rock”; otherwise referred to herein as “we”, “us” and
the “Commitment Party”) that Keane Group, Inc., a Delaware corporation (the
“Parent”; and otherwise referred to herein as “Buyer”), intends to acquire (the
“Acquisition”), directly or indirectly, 100% of the equity interests of RockPile
Energy Services, LLC, a Colorado limited liability company (the “Company”),
pursuant to the Purchase Agreement, by and among the Company, Buyer, RockPile
Energy Holdings, LLC, a Delaware limited liability company, and RockPile
Management NewCo, LLC, a Delaware limited liability company. You have further
advised us that, in connection with the foregoing, you intend to consummate the
other Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description or the Summary of Principal Terms and Conditions attached hereto as
Exhibit B (the “Term Sheet”; this commitment letter, the Transaction
Description, the Term Sheet and the Summary of Additional Conditions attached
hereto as Exhibit C, collectively, the “Commitment Letter”).
1.
Commitments.

In connection with the Transactions, Owl Rock hereby commits to provide 100% of
the aggregate principal amount of the Term Facility (as defined in Exhibit A)
(i) on the terms set forth herein and (ii) the initial funding of which is
subject only to the satisfaction or waiver of the conditions set forth in
Section 6 of this Commitment Letter.
2.
Titles and Roles.

It is agreed that (a) Owl Rock will act as the lead arranger for the Term
Facility (in such capacity, the “Arranger”), and (b) Owl Rock (acting through
such of its affiliates, branches or designees as it deems appropriate) will act
as sole administrative agent and sole collateral agent for the Term Facility (in
such capacity, the “Administrative Agent”).





--------------------------------------------------------------------------------

 


3.
Syndication.

The Arranger reserves the right, prior to or after the date of the consummation
of the Acquisition on the terms and conditions set forth in this Commitment
Letter and the Fee Letters and the funding of the Term Facility (the date of
such funding, the “Closing Date”), to syndicate all or a portion of the
Commitment Party’s commitments hereunder to a group of banks, financial
institutions and other institutional lenders and investors (together with the
Commitment Party, the “Lenders”) identified by us and approved by you (such
approval not to be unreasonably withheld, conditioned or delayed; it being
understood and agreed that (x) no Lender shall be a Disqualified Institution (as
defined in the Existing Credit Agreement) and (y) nothing in this Section 3
shall prevent or limit assignments or participations of the Term Facility after
the Closing Date in accordance with, and as permitted by, the Documentation
Principles).
4.
Information.

You hereby represent and warrant that (with respect to information provided by
or relating to the Company, its subsidiaries and their respective operations and
assets, to your knowledge) (a) all written factual information and data, other
than (i) the projections, estimates, budgets and other forward-looking
information (the “Projections”) and (ii) information of a general economic or
industry specific nature (such written information and data other than as
described in the immediately preceding clauses (i) and (ii), the “Information”),
that has been or will be made available to the Commitment Party, directly or
indirectly, by you, the Company, or by any of your or their respective
representatives, on your or their behalf in connection with the transactions
contemplated hereby, when taken as a whole after giving effect to all
supplements and updates provided thereto, is or will be, when furnished,
supplemented or updated, correct in all material respects and does not or will
not, when furnished, supplemented or updated, contain any misstatement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto) and (b) the Projections that have been or will
be made available to the Commitment Party by you or by any of your
representatives on your behalf in connection with the transactions contemplated
hereby, when taken as a whole, have been, or will be, prepared in good faith
based upon assumptions that are believed by you to be reasonable at the time
prepared and at the time the related Projections are so furnished; it being
understood that (i) the Projections are merely a prediction as to future events
and are not to be viewed as facts, (ii) the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of you, Cerberus Capital Management L.P. (the “Sponsor”), and/or the
Company, and (iii) no assurance can be given that any particular Projections
will be realized and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material. You agree that, if at any time prior to the
Closing Date, you become aware that any of the representations or warranties in
the preceding sentence would be incorrect in any material respect if the
Information and the Projections were being furnished, and such representations
and warranties were being made, at such time, then you will promptly supplement
the Information and the Projections, as applicable, such that (with respect to
the Information relating to the Company, its subsidiaries and their respective
operations and assets, to your knowledge) such representations and warranties
are correct in all material respects, when taken as a whole, under those
circumstances. The accuracy of the foregoing representations, whether or not
supplemented, shall not be a condition to the obligations of the Commitment
Party hereunder unless the inaccuracy results in an express condition hereunder
otherwise not having been satisfied. In structuring the Term Facility, the
Commitment Party (i) will be entitled to use and rely on the Information and the
Projections without responsibility for independent verification thereof and (ii)
does not assume responsibility for the accuracy or completeness of the
Information or the Projections.


2    [Commitment Letter]



--------------------------------------------------------------------------------

 


5.
Fees and Expenses.

As consideration for the commitments of the Commitment Party hereunder, for the
agreement of the Arranger to perform the services described herein and for the
funding of the Term Facility on the Closing Date, you agree to pay (or cause to
be paid) the fees set forth in the underwriting fee letter dated as of the date
hereof by and among the Arranger and you (the “Underwriting Fee Letter”) and the
arrangement fee letter dated as of the date hereof by and among Owl Rock Capital
Advisors LLC and you (the “Arrangement Fee Letter” and, together with the
Underwriting Fee Letter, the “Fee Letters”), if and to the extent payable in
accordance with the terms hereof. Once paid, such fees shall not be refundable
under any circumstances. In addition, you hereby agree to reimburse the Arranger
and Administrative Agent for all reasonable and documented out-of-pocket fees
and expenses (including, but not limited to (i) all printing, reproduction and
document delivery costs incurred in connection with the execution of the
Facility Documentation and (ii) all reasonable and documented out-of-pocket fees
and expenses of external legal counsel (limited to one external counsel in
respect of the Term Facility and, to the extent necessary, one law firm acting
as special local outside counsel in respect of the Term Facility in each
relevant jurisdiction) incurred by it in connection with this Commitment Letter,
the Fee Letters and the Transactions).
6.
Conditions.

Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letters, the Facility Documentation or any
other agreement or undertaking concerning the financing of the Transactions to
the contrary, the obligation of the Commitment Party hereunder to fund the Term
Facility on the Closing Date, and the agreements of the Arranger to perform the
services described herein, are subject solely to the conditions specified in
Exhibit C hereto, and there are no conditions (expressed, implied or otherwise)
to such funding or performance, including compliance with the terms of this
Commitment Letter, the Fee Letters or the Facility Documentation, other than
those expressly set forth in Exhibit C hereto (such conditions, collectively,
the “Limited Conditionality Provisions”), and, upon satisfaction (or waiver by
the Commitment Party) of such conditions, the initial funding of the Term
Facility shall occur.
Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letters, the Facility Documentation or any
other agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations and warranties, the
accuracy of which will be a condition to the availability of the Term Facility
on the Closing Date shall be (A) such of the representations and warranties in
the Acquisition Agreement made by the Company, the Seller and their respective
subsidiaries as are material to the interests of the Lenders, but only to the
extent that you have (and/or your applicable affiliate has) the right to
terminate your (and/or its) obligations under the Acquisition Agreement or the
right not to consummate the Acquisition pursuant to the terms of the Acquisition
Agreement as a result of a breach of such representations and warranties in the
Acquisition Agreement (to such extent, the “Specified Acquisition Agreement
Representations”) and (B) the Specified Representations (as defined below) and
(ii) the terms of the Facility Documentation shall be consistent with the
Documentation Principles (as defined in Exhibit B) and shall be in a form such
that they do not impair the availability of the Term Facility on the Closing
Date if the Limited Conditionality Provisions are satisfied (or waived by the
Commitment Party) (it being understood that, to the extent that any security
interest in any Collateral (as defined in the Existing Credit Agreement (as
defined in Exhibit B)) is not or cannot be provided and/or perfected (if
applicable) on the Closing Date (other than (i) any security interest in any
Collateral which may be perfected (if applicable) by (x) the filing of a
financing statement under the Uniform Commercial Code (the “UCC”) or (y) the
delivery to the Administrative Agent (or its designee) of certificated equity
interests with respect to certificated securities (and related stock powers or
other similar transfer instruments) of the


3    [Commitment Letter]



--------------------------------------------------------------------------------

 


Lead Borrower and each material wholly-owned domestic Restricted Subsidiary (as
defined in the Existing Credit Agreement) and (ii) delivery of intellectual
property security agreements to be filed in the United States Patent and
Trademark Office for intellectual property for which an application has been
filed (other than “intent-to-use” trademark applications and foreign
intellectual property) or that is registered as of the Closing Date after your
use of commercially reasonable efforts to do so without undue burden or expense,
then the perfection of a security interest in such Collateral shall not
constitute a condition precedent to the funding of the Term Facility on the
Closing Date, but instead shall be required to be delivered and/or perfected
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Administrative Agent and the Lead Borrower acting reasonably within
ninety (90) days following the Closing Date (or such later date as may be
reasonably agreed between the Administrative Agent and the Lead Borrower). For
purposes hereof, “Specified Representations” means the representations and
warranties of the Lead Borrower, the Parent and the other Guarantors (as defined
in the Existing Credit Agreement), set forth in the Facility Documentation
relating to corporate or other organizational existence of the Lead Borrower,
Parent and the other Guarantors, organizational power and authority of the Lead
Borrower, Parent and the other Guarantors (solely as they relate to the due
authorization, execution, delivery and performance of the Facility
Documentation), due authorization of, execution and delivery by and
enforceability against the Lead Borrower, Parent and the other Guarantors, in
each case, solely related to the entering into and performance of the Facility
Documentation; no conflicts of the Facility Documentation (limited to the
execution, delivery and performance of the Facility Documentation, incurrence of
the indebtedness thereunder and the granting of guarantees and the security
interests in respect thereof) with material applicable law or charter documents
of the Lead Borrower, Parent and the other Guarantors; the PATRIOT ACT; OFAC,
FCPA and other anti-terrorism, anti-money laundering and anti-corruption laws
and laws applicable to sanctioned persons; Federal Reserve margin regulations;
the Investment Company Act; solvency as of the Closing Date (after giving effect
to the Transactions) of Parent and its subsidiaries on a consolidated basis (to
be determined in a manner consistent with the solvency certificate attached as
Annex I to Exhibit C hereto); and, subject to the limitations above, the
creation, validity and perfection of security interests granted by the Lead
Borrower, Parent and the other Guarantors in the Collateral (subject to
permitted liens as set forth in the Facility Documentation). This paragraph, and
the provisions herein, shall be referred to as the “Closing Date Certain Funds
Provisions”.
7.Indemnity. You agree to (a) indemnify, defend and hold the Commitment Party,
the Arranger, the Administrative Agent, each Lender, their respective affiliates
to the extent acting in their capacities as such) and the principals, directors,
officers, employees, representatives, agents, third party advisors and
controlling persons and the successors and permitted assigns of each of the
foregoing (“Related Persons”) (each, an “Indemnified Person” and collectively,
the “Indemnified Persons”), harmless from and against all losses (excluding lost
profits), disputes, claims, investigations, litigation or proceedings (any of
the foregoing, a “Proceeding”), reasonable and documented out-of-pocket expenses
(including, but not limited to, reasonable and documented attorneys’ fees, but
subject to the limitations below), damages, and liabilities of any kind to which
any Indemnified Person may become subject in connection with this Commitment
Letter, the Fee Letters, the Term Facility, the Facility Documentation, the use
or the proposed use of the proceeds thereof, the Transactions or any other
transaction contemplated by this Commitment Letter (each, a “Claim”, and
collectively, the “Claims”), regardless of whether such Indemnified Person is a
party thereto (and regardless of whether such matter is initiated by a third
party, you, the Company or any of your or its respective affiliates), and (b)
reimburse each Indemnified Person upon demand for all reasonable and documented
out-of-pocket legal and other expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing Claims
(each, an “Expense”) (but, with respect to the foregoing clauses (a) and (b),
limited to one (1) counsel to such Indemnified Persons, taken as a whole, and,
if necessary, one (1) local counsel in each relevant jurisdiction


4    [Commitment Letter]



--------------------------------------------------------------------------------

 


(which may include a single special counsel acting in multiple jurisdictions)
and one (1) special counsel to all such Indemnified Persons, taken as a whole,
and, solely, in the event of an actual or perceived conflict of interest, one
(1) additional counsel (and, if necessary, one (1) special counsel and one (1)
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions)), to each group of similarly situated
affected Indemnified Persons taken as a whole; provided, that no Indemnified
Person shall be entitled to indemnity hereunder in respect of any Claim or
Expense to the extent that the same is found by a final, non-appealable judgment
of a court of competent jurisdiction to have resulted or arisen from (i) the
gross negligence, willful misconduct or bad faith of such Indemnified Person (or
any of its Related Persons), (ii) a material breach by such Indemnified Person
(or any of its Related Persons) of its obligations under this Commitment Letter
or (iii) a dispute solely among Indemnified Persons (other than (i) a Claim
resulting directly or indirectly from acts or omissions of the Parent or any of
its subsidiaries and (ii) a Claim against the Commitment Party solely in its
capacity as the Arranger, Administrative Agent, bookrunner or any other similar
role in connection with this Commitment Letter, the Term Facility, the
Transactions or any related transactions contemplated hereby or thereby or any
use or intended use of the proceeds of the Term Facility) not arising out of any
act or omission on the part of you or your affiliates.
Notwithstanding any other provision of this Commitment Letter, (i) no party
hereto shall be liable for any damages arising from the use by others of
information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of such person or any of such person’s affiliates or any of its
or their respective officers, directors, employees, agents, advisors or other
representatives (as determined by a court of competent jurisdiction in a final
and non-appealable decision) and (ii) none of us, you, the Sponsor, the Company
or any affiliate of any of the foregoing, any officer, director, employee,
agent, controlling person, advisor or other representative of the foregoing or
any successor or permitted assign of any of the foregoing shall be liable for
any indirect, special, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) in connection
with this Commitment Letter, the Fee Letters, the Facility Documentation, the
Transactions (including the Term Facility and the use of proceeds thereunder),
or with respect to any activities related to the Term Facility, including the
preparation of this Commitment Letter, the Fee Letters and the Facility
Documentation; provided, that nothing contained in clause (ii) above shall limit
your indemnity and reimbursement obligations to the extent set forth in the
immediately preceding paragraph.
You shall not be liable for any settlement of any Claim (or expenses related
thereto) effected without your prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), but if settled with your prior
written consent or if there is a final and non-appealable judgment by a court of
competent jurisdiction in any such Claim, you agree to indemnify and hold
harmless each Indemnified Person from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with the other provisions of this Section 7.
You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened claim, litigation,
investigation or proceeding in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless such settlement (i) includes a full
and unconditional release of such Indemnified Person in form and substance
reasonably satisfactory to such Indemnified Person from all liability or claims
that are the subject matter of such claim, litigation, investigation or
proceeding and (ii) does not include any statement as to or any admission of
fault, culpability, wrongdoing or failure to act by or on behalf of any
Indemnified Person.


5    [Commitment Letter]



--------------------------------------------------------------------------------

 


8.
Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities.

You acknowledge that the Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including, without limitation,
investment banking and financial advisory services, securities trading, hedging,
financing and brokerage activities) to other persons in respect of which you,
the Company, and your and its respective affiliates may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Commitment Party nor any of its affiliates will use or otherwise disclose
confidential information obtained from you, the Sponsor, the Company or your or
their respective affiliates and representatives by virtue of the transactions
contemplated by this Commitment Letter in connection with the performance by
them or their affiliates of services for other persons, and neither the
Commitment Party nor any of its affiliates will furnish or use any such
information to other persons in contravention of Section 9 hereof. You also
acknowledge that neither the Commitment Party nor any of its affiliates have any
obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained by
them from other persons.
You acknowledge that the Commitment Party is a full service securities firm
engaged, either directly or through its affiliates, in various activities,
including securities trading, commodities trading, investment management,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Commitment Party and its affiliates may actively engage in
commodities trading or trade the debt and equity securities (or related
derivative securities) and financial instruments (including bank loans and other
obligations) of you, the Company, and other companies that may be the subject of
the arrangements contemplated by this letter for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities.
You acknowledge that Owl Rock Capital Corporation is (i) the current
administrative agent and collateral agent with respect to the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) and (ii) a lender with respect to the Existing Credit Agreement and,
in such capacities, may have conflicting interests regarding the transactions
described herein and otherwise.
The Commitment Party and its affiliates may have economic interests that
conflict with those of the Company and you. You agree that the Commitment Party
will act under this Commitment Letter as an independent contractor and that
nothing in this Commitment Letter or the Fee Letters will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Commitment Party or any of its affiliates, on the one hand, and you,
the Company, or your and their respective affiliates, on the other hand. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letters are arm’s-length commercial transactions between the
Commitment Party and its affiliates, on the one hand, and you, the Sponsor, the
Company and your affiliates, on the other, (ii) in connection therewith and with
the process leading to such transaction the Commitment Party and its applicable
affiliates (as the case may be) are acting solely as principals and not as
agents or fiduciaries of you, the Company, and your and their management,
equityholders, creditors, affiliates or any other person, (iii) the Commitment
Party and its applicable affiliates (as the case may be) have not assumed an
advisory or fiduciary responsibility or any other obligation in favor of you or
your affiliates with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether the Commitment Party or any of
its affiliates has advised or is currently advising you, or the Company on other
matters) except the obligations expressly set forth in this Commitment Letter
and the Fee Letters and (iv) you have consulted your own legal and financial
advisors to the extent you deemed appropriate. You further acknowledge and agree
that you are responsible for making your own independent judgment with respect
to such transactions and the process leading thereto. You hereby waive any claim
with respect to, and agree that you will not claim that the Commitment Party or
its applicable affiliates, as the case may be, has rendered advisory


6    [Commitment Letter]



--------------------------------------------------------------------------------

 


services of any nature or respect, or owe a fiduciary or similar duty to you or
your affiliates in connection with, such transaction referred to in the
Commitment Letter and the Fee Letters or the process leading thereto.


9.
Confidentiality.

You agree that you will not disclose, directly or indirectly, the Fee Letters or
any of the contents thereof or this Commitment Letter or any of the contents
hereof to any person or entity without our prior written approval (such approval
not to be unreasonably withheld, conditioned or delayed), except (a) to the
Sponsor and to your affiliates and your and their respective officers,
directors, members, partners, agents, senior employees, attorneys, accountants,
advisors, controlling persons or equity holders, and to any other actual or
potential co-investors, who are directly involved in the consideration of this
matter and have a need to know the information contained herein or therein, as
applicable, are informed of the confidential nature of this Commitment Letter,
the Fee Letters and the contents hereof and thereof and who are or have been
advised of their obligation to keep the same confidential, (b) if the Commitment
Party consents in writing to such proposed disclosure and (c) pursuant to the
order of any court or administrative agency, in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process or to the extent requested or required by governmental
and/or regulatory authorities (in which case you agree, to the extent
practicable and not prohibited by applicable law, to inform us promptly thereof
prior to disclosure); provided, that (i) you may disclose this Commitment Letter
and its contents (but not the Fee Letters, except as provided in clauses (iii)
and (iv) below) to the ABL Administrative Agent (as defined in the Existing
Credit Agreement), the Lenders (as defined in the ABL Credit Agreement (as
defined in the Existing Credit Agreement)), the Company, the Seller, their
respective affiliates and subsidiaries and their respective officers, directors,
agents, employees, attorneys, accountants, advisors, members, controlling
persons or equity holders, in each case who are informed of the confidential
nature of this Commitment Letter, the Fee Letters and the contents hereof and
thereof and who are or have been advised of their obligation to keep the same
confidential, (ii) you may disclose the Commitment Letter and its contents (but
not the Fee Letters, except as provided in clause (iii) below) in connection
with any public filing relating to the Transactions (including, without
limitation, to the extent required by the applicable rules of any national
securities exchange and/or to the extent required by applicable federal
securities laws, in connection with any Securities Exchange Commission filings
or any other required public filings), (iii) you may disclose the aggregate fee
amounts contained in the Fee Letters as part of Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Transactions, (iv) to the extent portions thereof have
been redacted in a manner reasonably satisfactory to us, you may disclose the
Fee Letters and the contents thereof to the Company, the Seller, their
respective affiliates, and, in each case, their respective subsidiaries and
their respective officers, directors, members, partners, agents, senior
employees, attorneys, accountants, advisors, controlling persons or equity
holders, on a confidential and need-to-know basis, (v) you may disclose this
Commitment Letter, the Fee Letters and the contents hereof and thereof to the
extent required by applicable law, rule or regulation, governmental or
regulatory authority, subpoena or other compulsory legal process (in which case,
you agree, to the extent practicable and not prohibited by law, to inform us
promptly thereof prior to disclosure) and (vi) you may disclose this Commitment
Letter, the Fee Letters and the contents hereof and thereof in connection with
the exercise of any remedy or enforcement of any rights hereunder or thereunder.
The confidentiality provisions of this paragraph (except as to the Fee Letters,
which shall survive) shall terminate one (1) year after the date hereof.
The Commitment Party shall, until the earlier of (i) one (1) year from the date
hereof or (ii) the Closing Date, treat confidentially all information received
by them from you, Parent, the Sponsor the Company or your or their respective
affiliates and representatives in connection with the Transactions and only use
such information for the purposes of providing the services and transactions
contemplated by this Commitment Letter; provided, however, that upon the
execution and delivery of the Facility Documentation,


7    [Commitment Letter]



--------------------------------------------------------------------------------

 


the applicable provisions of the Facility Documentation shall govern the
confidentiality matters described in this paragraph. Nothing herein shall
prevent the Commitment Party from disclosing any such information (i) with your
prior written consent, (ii) subject to the provisions set forth in the
“Information” provisions herein, to any prospective Lenders or participants
(other than to a Disqualified Institution (as defined in the Existing Credit
Agreement)), (iii) pursuant to the order of any court or administrative agency
or in any legal, administrative or judicial proceeding where, in their
reasonable judgment, disclosure is required by law or regulations (in which
case, to the extent practicable and not prohibited by applicable law and other
than with respect to any audit or examination conducted by bank accountants or
any governmental bank authority exercising routine examinations or regulatory
authority, the Commitment Party shall notify you promptly thereof prior to such
disclosure), (iv) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Party or its affiliates (in which case, to the
extent practicable and not prohibited by applicable law and other than with
respect to any audit or examination conducted by bank accountants or any
governmental bank authority exercising routine examinations or regulatory
authority, the Commitment Party shall notify you promptly thereof prior to such
disclosure), (v) solely in connection with the Transactions and on a
confidential basis to the shareholders, employees, directors, officers, funding
sources, legal counsel, independent auditors, professionals, advisors and other
experts or agents of the Commitment Party (collectively, “Representatives”) on a
“need-to-know” basis who are informed of the confidential nature of such
information and are or have been advised of and has agreed to their obligation
to keep information of this type confidential, (vi) to any of its affiliates
(provided, that any such affiliate is advised of its obligation to retain such
information as confidential), (vii) to industry trade organizations where such
information with respect to the Term Facility is customarily included in league
table measurements, (viii) to the extent any such information (w) becomes
publicly available other than by reason of a breach of the confidentiality
obligations set forth in this paragraph, (x) becomes available to the Commitment
Party on a non-confidential basis from a source other than you or on your behalf
and not in violation of any confidentiality agreement or obligation owed to you,
(y) to the extent such information is independently developed by the Commitment
Party without reference to any confidential information or (z) was available to
the Commitment Party, on a non-confidential basis prior to its disclosure to the
Commitment Party by you, (ix) for purposes of establishing a “due diligence”
defense or (x) in connection with exercising any remedy or enforcing the
Commitment Party’s rights with respect to this Commitment Letter or under the
Fee Letters.
10.
Miscellaneous.

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto without the prior written consent of each other party hereto
(such consent not to be unreasonably withheld, conditioned or delayed), and any
attempted assignment without such consent shall be null and void. This
Commitment Letter and the commitments hereunder are intended to be solely for
the benefit of the parties hereto (and Indemnified Persons to the extent
expressly set forth herein) and are not intended to and do not confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons to the extent expressly set forth
herein). The Commitment Party reserves the right to employ the services of its
affiliates in providing services contemplated hereby and to allocate, in whole
or in part, to its affiliates certain fees payable to the Commitment Party in
such manner as the Commitment Party and its affiliates may agree in their sole
discretion and, to the extent so employed, such affiliates shall be entitled to
the benefits and protections afforded to, and subject to the provisions
governing the conduct of the Commitment Party hereunder; provided, that
notwithstanding the foregoing, (i) the Commitment Party shall not be relieved,
released or novated from its obligations hereunder (including its obligations to
fund the Term Facility on the date of the consummation of the Acquisition on the
terms and conditions set forth in this Commitment Letter and the Fee Letters,
including its commitments in respect thereof, until after the Closing Date has
occurred, (ii) no assignment or novation shall become effective with respect to
all or any


8    [Commitment Letter]



--------------------------------------------------------------------------------

 


portion of our commitments in respect of the Term Facility until the initial
funding of the Term Facility on the Closing Date and (iii) unless you otherwise
agree in writing, the Commitment Party shall retain exclusive control over all
rights and obligations with respect to its commitments in respect of the Term
Facility and this Commitment Letter, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred. This Commitment Letter may not be amended or any provision
hereof waived or modified except by an instrument in writing signed by the
Commitment Party and you. This Commitment Letter may be executed in any number
of counterparts, each of which shall be deemed an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Commitment Letter by facsimile
transmission or other electronic transmission (e.g., a “.pdf” or “.tif” file)
shall be effective as delivery of a manually executed counterpart hereof. This
Commitment Letter (including the Exhibits and annexes hereto), together with the
Fee Letters, (i) are the only agreements that have been entered into among the
parties hereto with respect to the Term Facility and (ii) supersede all prior
understandings, whether written or oral, among us with respect to the Term
Facility and sets forth the entire understanding of the parties hereto with
respect thereto. THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF; provided, however, that (A) the interpretation of
the definition of “Company Material Adverse Effect” (as defined in the
Acquisition Agreement) (and determination of whether or not a Company Material
Adverse Effect has occurred), (B) the determination of the accuracy of any
Specified Acquisition Agreement Representation and whether as a result of any
inaccuracy thereof you or any of your affiliates have the right to terminate
your or their obligations under the Acquisition Agreement or decline to
consummate the Acquisition and (C) the determination of whether the Acquisition
has been consummated in accordance with the terms thereof, in each case shall be
determined pursuant to the Acquisition Agreement, which is governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
EACH OF THE PARTIES HERETO (AND TO THE EXTENT THE BENEFITS HEREIN ARE ACCEPTED
BY SUCH PERSONS AND ENTITIES, EACH OTHER INDEMNIFIED PERSON) IRREVOCABLY WAIVES
(TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) THE RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY, OR ON BEHALF OF ANY
PARTY RELATED TO, OR ARISING OUT OF, THIS COMMITMENT LETTER, THE FEE LETTERS OR
THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
Each of the parties hereto (and to the extent the benefits herein are accepted
by such persons and entities, each other Indemnified Person) hereby irrevocably
and unconditionally (a) submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America, in each case, sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Commitment Letter, the Fee Letters or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and agrees that all
claims in respect of any such action or proceeding shall be heard and determined
in such New York State court or, to the extent permitted by law, in such federal
court, (b) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letters or the transactions contemplated hereby in any New York State or
in any such federal court, (c) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and (d) agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto agrees that service of process, summons, notice or
document by registered mail


9    [Commitment Letter]



--------------------------------------------------------------------------------

 


addressed to you or us at the addresses set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.
Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including the commercially reasonable negotiation of the Facility Documentation
by the parties hereto in a manner consistent with this Commitment Letter, it
being understood and agreed that the funding of the Term Facility remains
subject to conditions precedent as set forth in Exhibit C.
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001) (the “PATRIOT Act”), each of us
and each of the Lenders may be required to obtain, verify and record information
that identifies the Lead Borrower and the Guarantors, which information may
include their names, addresses, tax identification numbers and other information
that will allow each of us and the Lenders to identify the Lead Borrower and the
Guarantors in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for each of
us and the Lenders. You hereby acknowledge and agree that the Commitment Party
shall be permitted to share any or all such information with the Lenders.
You hereby represent and warrant that, as of the date hereof, no Event of
Default (as defined in the Existing Credit Agreement) has occurred and is
continuing.
This paragraph and the indemnification, syndication, information, compensation
(if applicable), reimbursement (if applicable), jurisdiction, governing law,
venue, waiver of jury trial, service of process and confidentiality provisions
contained herein and the Fee Letters and the provisions of Section 8 of this
Commitment Letter shall remain in full force and effect regardless of whether
the Facility Documentation is executed and delivered; provided, that if the Term
Facility closes and Facility Documentation shall be executed and delivered, the
provisions relating to expenses (if applicable), confidentiality and
indemnification shall be superseded and deemed replaced by the terms of the
Facility Documentation governing such matters, and you shall automatically be
released from all liability in connection therewith at such time. So long as the
Closing Date has not occurred, you may terminate this Commitment Letter (other
than (x) Section 8 of this Commitment Letter and (y) in respect of the
confidentiality, indemnification, reimbursement (if applicable), jurisdiction,
governing law, service of process, venue and waiver of jury trial provisions)
upon written notice to the Arranger at any time.
Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letters by
returning to us executed counterparts of this Commitment Letter and of the Fee
Letters not later than 11:59 p.m., New York City time, on May 18, 2017. The
Commitment Party’s commitments and the obligations of the Arranger hereunder
will expire at such time in the event that we have not received such executed
counterparts in accordance with the immediately preceding sentence. If you do so
execute and deliver to us this Commitment Letter and the Fee Letters, we agree
to hold our commitments herein with respect to the Term Facility available for
you until the earliest of (i) the valid termination of the Acquisition Agreement
in accordance with its terms, (ii) the consummation of the Acquisition without
the funding of the Term Facility and (iii) 11:59 p.m., New York City time, on
July 31, 2017 (such earliest time, the “Expiration Date”). Upon the occurrence
of any of the events referred to in the preceding sentence, this Commitment
Letter and the commitments of the Commitment Party hereunder and the agreement
of the Arranger to provide the services described herein shall automatically
terminate


10    [Commitment Letter]



--------------------------------------------------------------------------------

 


unless the Commitment Party shall, in its sole discretion, agree to an extension
in writing (including by email). Notwithstanding the foregoing, the termination
of any commitment pursuant to this paragraph does not prejudice your rights and
remedies in respect of any breach of this Commitment Letter.
[Remainder of this page intentionally left blank]






11    [Commitment Letter]



--------------------------------------------------------------------------------


    


We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.


Very truly yours,


 
OWL ROCK CAPITAL CORPORATION
 
 
 
By:
/s/ Alan Kirshenbaum
 
 
Name: Alan Kirshenbaum
 
 
Its Duly Authorized Signatory















[Signature Page to Commitment Letter]
        

--------------------------------------------------------------------------------






Accepted and agreed to as of
the date first above written:


KEANE GROUP HOLDINGS, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial Officer
 
 
 
 
 
 
 
KEANE FRAC, LP
 
 
 
 
By:
Keane Frac GP, LLC, its General Partner
 
By:
KGH Intermediate Holdco II, LLC, its Managing Member
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial Officer
 
 
 
 
 
 
 
KS DRILLING, LLC
 
 
 
 
By:
KGH Intermediate Holdco II, LLC, its Managing Member
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial Officer
 
 
 
 







[Signature Page to Commitment Letter]    

--------------------------------------------------------------------------------






EXHIBIT A


Keane Group Holdings, LLC
Transaction Description
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the Commitment Letter to which this Exhibit A
is attached or in the Commitment Letter. In the case of any such capitalized
term that is subject to multiple and differing definitions, the appropriate
meaning thereof in this Exhibit A shall be determined by reference to the
context in which it is used.
The Parent, intends to acquire, directly or indirectly, 100% of the equity
interests of RockPile Energy Services, LLC, a Colorado limited liability company
(the “Company”), pursuant to the Acquisition Agreement (as defined below) from
RockPile Energy Holdings, LLC a Delaware limited liability company, and RockPile
Management NewCo, LLC, a Delaware limited liability company, as sellers
(collectively, the “Seller”).
In connection with the foregoing, it is intended that:  
a)
Pursuant to that certain Purchase Agreement (together with all exhibits,
schedules, annexes and disclosure schedules thereto, collectively, the
“Acquisition Agreement”) dated as of the date hereof, among the Parent, the
Seller and the Company, the Parent will, directly or indirectly, acquire 100% of
the equity interests of the Company from Seller in exchange for the
consideration specified therein.

b)
Either (x) the Parent will designate or otherwise cause the Lead Borrower or a
Subsidiary of the Lead Borrower that is a Borrower (as defined in the Existing
Credit Agreement) or Guarantor (any such Person, the “Designated Owner”) to be
the purchaser of 100% of the equity interests of the Company pursuant to the
Acquisition Agreement and the Designated Owner shall acquire 100% of the equity
interests of the Company upon the consummation of the Acquisition or (y)
immediately after the Acquisition, the Parent will contribute 100% of the equity
interests of the Company to a Designated Owner (the transactions described in
the preceding clauses (x) and (y), the “Equity Transfer”).

c)
The Borrower will obtain a $285,000,000 senior secured term loan credit facility
(the “Term Facility”); provided that, upon the Arranger’s election and with the
consent of the Lead Borrower (not to be unreasonably denied, withheld,
conditioned or delayed), the closing and initial funding of the Term Facility
shall be consummated pursuant to an amendment (including in connection with an
incremental term loan facility thereunder) of that certain Term Loan Agreement
dated as of March 15, 2017 by and among the Lead Borrower, Parent, the other
subsidiaries of the Lead Borrower party thereto as loan parties, Owl Rock
Capital Corporation, as administrative agent and collateral agent, and the other
financial institutions party thereto as lenders (the “Existing Credit
Agreement”) (such transaction, the “Incremental Amendment”).

d)
All of the existing third party indebtedness for borrowed money of the Company
and its subsidiaries (which shall exclude any indebtedness permitted to be
incurred or remain outstanding under the Acquisition Agreement after the Closing
Date, customary contingent indemnification obligations (for which no claim has
been asserted as of the Closing Date), ordinary course indebtedness such as
capitalized leases and purchase money indebtedness and certain other limited
indebtedness that the Commitment Party and the Lead Borrower reasonably agree
may remain outstanding after the Closing Date) will be refinanced or repaid and
the Administrative Agent shall receive reasonably



A-1
[Commitment Letter]

--------------------------------------------------------------------------------

 


satisfactory evidence of the refinancing and the discharge of all guarantees and
related liens (collectively, the “Company Refinancing”).
e)
To the extent the closing of the Term Facility shall not be consummated pursuant
to an Incremental Amendment, all of the existing indebtedness for borrowed money
of the Lead Borrower and its subsidiaries evidenced by the Existing Credit
Agreement will be refinanced or repaid and all guarantees and related liens will
be discharged (collectively, the “Existing Credit Agreement Refinancing” and,
together with the Company Refinancing, the “Refinancings”); it being
acknowledged and agreed that the Existing Credit Agreement Refinancing will be
effected pursuant to a customary payoff letter and the repayment thereof may be
effected by an internal funds transfer.

f)
The proceeds of the Term Facility funded on the Closing Date and cash on hand of
the Lead Borrower and the Company, if applicable, will be applied to pay (i) the
cash consideration in connection with the Acquisition and any other payments
required under the Acquisition Agreement, (ii) the fees and expenses incurred in
connection with the Transactions and (iii) the Refinancings (the amounts set
forth in clauses (i), (ii) and (iii) above, collectively, the “Closing Date
Acquisition Costs”) with any remainder to be credited to the Lead Borrower’s
account for general corporate purposes.

The transactions described above (including the payment of Closing Date
Acquisition Costs) are collectively referred to herein as the “Transactions”.






A-2
[Commitment Letter]



--------------------------------------------------------------------------------






EXHIBIT B
Keane Group Holdings, LLC
$285,000,000 Senior Secured Term Loan Facility
Summary of Principal Terms and Conditions1 
The definitive documentation for the Term Facility (the “Facility
Documentation”) will be consistent with the Existing Credit Agreement and the
other Loan Documents (as defined in the Existing Credit Agreement) in all
respects, expect as modified in a manner mutually agreed. The Facility
Documentation shall be subject in all respects to the Closing Date Certain Funds
Provisions. Notwithstanding anything to the contrary contained herein, upon the
Arranger’s election and with the consent of the Lead Borrower (not to be
unreasonably denied, withheld, conditioned or delayed), the Lead Borrower and
the Arranger will use commercially reasonable efforts to effect the closing and
initial funding of the Term Facility pursuant to an Incremental Amendment. This
paragraph shall be referred to as the “Documentation Principles”.




























































 
 
 
 
 
 
1
All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this Term Sheet is attached, including
Exhibit A thereto.



B-1
[Commitment Letter]

--------------------------------------------------------------------------------


 


EXHIBIT C
Keane Group Holdings, LLC
Summary of Additional Conditions Relating to the Closing Date2 
The initial borrowings under Term Facility shall be subject only to the
satisfaction (or waiver by the Commitment Party) of the following conditions
precedent:
1.The Acquisition shall have been consummated, or substantially simultaneously
with the initial borrowing under the Term Facility, shall be consummated, in all
material respects in accordance with the terms of the Acquisition Agreement,
after giving effect to any modifications, amendments, consents or waivers not
prohibited by this paragraph. The Acquisition Agreement shall not have been
amended or waived or modified or consent granted thereunder by you or any of
your affiliates in a manner materially adverse to the Commitment Party without
the consent of the Commitment Party (such consent not to be unreasonably
withheld, delayed or conditioned); provided, that, any amendment, waiver,
modification or consent granted resulting in: (x) any increase in the purchase
price of the Acquisition will be deemed not to be materially adverse to the
Commitment Party so long as such increase is funded (i) by the increase in the
equity component of the purchase price (in a form not constituting Disqualified
Stock (as defined in the Existing Credit Agreement)) which, after giving effect
thereto, does not result in a Change of Control (as defined in the Existing
Credit Agreement) as determined pursuant to clause (a) of such definition, (ii)
by direct or indirect cash equity contributions or issuances of equity (in a
form not constituting Disqualified Stock), which after giving effect thereto
does not result in a Change of Control as determined pursuant to clause (a) of
such definition, and/or (iii) to the extent that, after giving effect to the
Acquisition, (1) the Lead Borrower and its subsidiaries are in compliance with
the Specified Liquidity Condition (as defined in the Existing Credit Agreement)
and (2) no Change of Control as determined pursuant to clause (a) of such
definition has occurred, with cash on the balance sheet, (y) any reduction to
the non-cash purchase price of the Acquisition shall not be deemed to be
materially adverse to the interest of the Commitment Party, so long as such
reduction does not exceed 10% of the consideration to be paid to the Seller
thereunder, and (z) any reduction in the initial cash purchase price of the
Acquisition to be paid at closing shall not be deemed to be materially adverse
to the interests of the Commitment Party, so long as such reduction (i) does not
exceed 10% of the consideration to be paid to the Seller thereunder and (ii) the
amount of any such reduction is applied to reduce the principal amount of the
Term Facility.
2.The Company Refinancing, the Equity Transfer and, to the extent the closing of
the Term Facility has not been effected pursuant to an Incremental Amendment,
the Existing Credit Agreement Refinancing shall have been consummated, or
substantially concurrently with the initial borrowing under the Term Facility,
shall be consummated.
3.Since the date of the Acquisition Agreement, no event or change shall have
occurred that has had, or would reasonably be expected to have, a Company
Material Adverse Effect (as defined in the Acquisition Agreement) (a “Company
Material Adverse Effect”).
 
 
 
 
 
 
2
Capitalized terms used herein shall have the meanings set forth in the other
Exhibits attached to the Commitment Letter to which this Exhibit C is attached.
In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Exhibit C shall
be     determined by reference to the context in which it is used.



C-1
[Commitment Letter]

--------------------------------------------------------------------------------

 




4.The Commitment Party shall have received (a) an audited consolidated balance
sheet of the Company as of January 31, 2015, December 31, 2015 and December 31,
2016 and related consolidated statements of operations, members’ capital and
cash flows of the Company for the fiscal years ended January 31, 2015, December
31, 2015 and December 31, 2016 (collectively, the “Audited Financials”), it
being agreed that such Audited Financials have been provided to the Commitment
Party prior to the date hereof and (b) an unaudited consolidated balance sheet
as of the end of, and related consolidated statements of operations, members’
capital and cash flows of the Company for, each subsequent fiscal quarter (other
than the fourth fiscal quarter) ended at least 45 days prior to the Closing
Date, it being agreed that such unaudited financial statements for the fiscal
quarter ended March 31, 2017 have been provided to the Commitment Party prior to
the date hereof.
5.The Commitment Party shall have received a pro forma consolidated balance
sheet and income statement as of the end of the most recently completed
four-fiscal quarter period ended at least 45 days (or 90 days in case such
period is the end of the Lead Borrower’s fiscal year) prior to the Closing Date,
prepared after giving effect to the Transactions, as if such transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income), it being agreement
that such pro forma consolidated balance sheet and income statement for the
four-fiscal quarter period ended March 31, 2017 have been provided to the
Commitment Party prior to the date hereof.
6.The Lead Borrower shall have delivered to the Administrative Agent and the
Commitment Party, at least three (3) business days prior to the Closing Date,
all documentation and other information about the Company and its subsidiaries
as has been reasonably requested in writing at least ten (10) business days
prior to the Closing Date by the Administrative Agent or the Commitment Party
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.
7.The execution and delivery (i) by Parent, the Lead Borrower and the other
Guarantors (including, without limitation, the Company and its subsidiaries) of
the Facility Documentation, which shall, in each case, be consistent with the
Commitment Letter and the Term Sheet and subject in all respects to the Closing
Date Certain Funds Provisions, (ii) of customary legal opinions, customary
borrowing notices, customary evidence of authorization, customary officer’s
certificates, lien searches, evidence of insurance, good standing certificates
(to the extent applicable) in the respective jurisdictions of the Parent, the
Lead Borrower and such Guarantors, and a solvency certificate of the Parent’s
chief financial officer (certifying that, after giving effect to the
Transactions on the Closing Date, Parent and its subsidiaries on a consolidated
basis are solvent) in substantially the form of Annex I to this Exhibit C, and
(iii) subject to the Closing Date Certain Funds Provisions, by the Lead
Borrower, Parent, and the other Guarantors of all documents and instruments
required to create and perfect the Administrative Agent’s security interests in
the Collateral, which documents and instruments, if applicable, shall be in
proper form for filing.
8.All fees required to be paid on the Closing Date pursuant to the Fee Letters
and reasonable and documented out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter shall, upon the initial borrowing
under the Term Facility, have been paid (which amounts may be offset against the
proceeds of the Term Facility).
9.The Specified Acquisition Agreement Representations shall be true and correct
and the Specified Representations shall be true and correct in all material
respects (without duplication of any materiality qualifiers therein and except
in the case of any Specified Representation which expressly relates


C-2
[Commitment Letter]

--------------------------------------------------------------------------------

 


to a given date or period, such representation and warranty shall be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be).




C-3
[Commitment Letter]

--------------------------------------------------------------------------------


 


ANNEX I to
EXHIBIT C
Form of Solvency Certificate
[See attached]


C-1
[Commitment Letter]

--------------------------------------------------------------------------------

 


FORM OF SOLVENCY CERTIFICATE


CONFIDENTIAL    
Form of Solvency Certificate
Date: [ ], 2017
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:
I, the undersigned, the Chief Financial Officer of Keane Group, Inc., a Delaware
corporation (“Company”), in that capacity only and not in my individual capacity
(and without personal liability), do hereby certify as of the date hereof, and
based upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such fact and circumstances after
the date hereof), that:
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section [__] of the Term Loan Agreement, dated as of [_____ __],
2017, (the “Credit Agreement”) by and among (i) Keane Group Holdings, LLC, a
Delaware limited liability company (the “Lead Borrower”), (ii) the other
Borrowers party thereto from time to time (individually, a “Borrower” and,
together with the Lead Borrower, the “Borrowers”), (iii) Keane Group, Inc., a
Delaware corporation, as the Parent, (iv) the other guarantors party thereto,
(v) Owl Rock Capital Corporation, as administrative agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, (vi) Owl Rock Capital Corporation, as collateral
agent (in such capacity, the “Collateral Agent”) for its own benefit and the
benefit of the other Credit Parties, and (vii) the lenders from time to time
party thereto (individually, a “Lender” and, collectively, the “Lenders”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.
2.    For purposes of this certificate, the terms below shall have the following
definitions:
(a)    “Fair Value”
The aggregate amount for which assets (both tangible and intangible) in their
entirety, of the Parent and its Subsidiaries taken as a whole would change hands
between an interested purchaser and a seller, in an arm's length transaction,
where both parties are aware of all relevant facts and neither party is under
any compulsion to act.
(b)    “Present Fair Salable Value”
The aggregate amount of net consideration that could be expected to be realized
from an interested purchaser by a seller, in an arm's length transaction under
present conditions in a current market for the sale of assets of a comparable
business enterprise, where both parties are aware of all relevant facts and
neither party is under any compulsion to act, where such seller is interested in
disposing of an entire operation as a going concern, presuming the business will
be continued, in its present form and character, and with reasonable promptness,
not to exceed one year.
(c)    “Stated Liabilities”
The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Parent and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.


C-2
[Commitment Letter]

--------------------------------------------------------------------------------

 


(d)    “Identified Contingent Liabilities”
The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of Parent and its Subsidiaries taken as a whole
after giving effect to the Transactions (including all fees and expenses related
thereto but exclusive of such contingent liabilities to the extent reflected in
Stated Liabilities), as identified and explained in terms of their nature and
estimated magnitude by responsible officers of Company.
(e)    “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”
For the period from the date hereof through the Maturity Date, Parent and its
Subsidiaries taken as a whole should be able to generate enough cash from
operations, asset dispositions, or a combination thereof, to meet their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable.
(f)    “Do not have Unreasonably Small Capital”
For the period from the date hereof through the Maturity Date, Parent and its
Subsidiaries taken as a whole after consummation of the Transactions should be
able to generate enough cash from operations, asset dispositions, or a
combination thereof, to meet their respective Stated Liabilities and Identified
Contingent Liabilities as they become due, and is a going concern and has
sufficient capital to ensure that it will continue to be a going concern for
such period.
3.    For purposes of this certificate, I, or officers of Company under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.
(a)    I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section [__] of the Credit Agreement.
(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.
(c)    As a senior authorized financial officer of Company, I am familiar with
the financial condition of Parent and its Subsidiaries.
4.    Based on and subject to the foregoing, I hereby certify on behalf of
Company that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value and Present Fair Salable Value of the assets
of Parent and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) Parent and its Subsidiaries taken as
a whole do not have Unreasonably Small Capital; and (iii) Parent and its
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature.
* * *


C-3
[Commitment Letter]

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company has caused this certificate to be executed on its
behalf by Senior Authorized Financial Officer as of the date first written
above.
 
 
Keane Group, Inc.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







C-4
[Commitment Letter]